Citation Nr: 1131653	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  08-07 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for a pilonidal cyst.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 2003 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Waco, Texas.


FINDING OF FACT

The Veteran's pilonidal cyst, which at times becomes abscessed, is more often than not analogous to a tender scar. 


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for a 10 percent rating, but no higher, for a pilonidal cyst are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.118, Diagnostic Code 7804,7819 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

 Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in July 2006 that explained VA's duty to assist the Veteran with obtaining evidence in support of his claim.  It also notified the Veteran of what the evidence needed to show in order to establish entitlement to service connection for a claimed disability and, additionally, it explained the general manner whereby VA assigns ratings and effective dates for service connected disabilities.    

The Veteran's claim for a higher rating for his pilonidal cyst is a downstream issue from his claim for entitlement to service connection that disability. The RO granted service connection for a cyst, lower back (later referred to as a pilonidal cyst), and assigned a noncompensable rating.  The Veteran then filed a notice of disagreement arguing that he should have received a higher rating for this disability. In these types of circumstances, VA is not required to issue a new VCAA letter. See VAOPGCPREC 8-2003 (Dec. 2003). In this precedential opinion, the General Counsel held that although VA is required to issue a statement of the case (SOC) if the downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does not require separate notice of the information and evidence necessary to substantiate the newly raised issue. Id.

In this case, the Veteran was sent an SOC that addressed his claim for a higher rating for his pilonidal cyst in September 2007, as well as supplemental statements of the case in April 2008 and February 2009 that addressed this issue.  Additionally, the Veteran was sent a letter in June 2008 that explained the specific criteria that were used to rate benign skin neoplasms and scars, to which his pilonidal cyst was analogized.   

In addition to its duties to provide various notices to claimants, VA also must make reasonable efforts to assist them with obtaining evidence which is necessary to substantiate their claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records and VA treatment records.  The Veteran was also afforded a VA examination in connection with his claim.  

 Initial Rating

The Veteran contends that he should receive a compensable rating for his pilonidal cyst.  

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process. See generally Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's cyst was examined in July 2008.  The Veteran reported that the cyst onset in October 2005 and had been intermittent since that time.  It spontaneously ruptured with drainage of pus and blood 3 to 4 times in the last year.  He did not receive medical treatment for this, but frequently changed the cyst's dressings and applied hot soaks to the area.  He also used "left over" antibiotics that he had been previously prescribed.  

Upon examination, there was a 2 cm by 2 cm abscess located to the left of midline near the anterior edge of the gluteal crease.  Induration extended posteriorly 1 to 2 cm mid-line.  The examiner diagnosed an abscess of a pilonidal cyst.   

VA treatment records show that the Veteran complained of a pilonidal cyst.  The Veteran noted that if he walks a lot or if an object rubs against it, it may drain a little bit.

The Veteran's pilonidal cyst may be rated by analogy to 38 C.F.R. § 4.118, benign skin growths rated as tender scars, diagnostic codes 7819-7804 (2008), which addresses scars that are painful on examination.  This provides for a 10 percent rating for superficial scars that are painful on examination. 

The Board notes that as of October 23, 2008, revised provisions for evaluating scars were enacted.  This new regulation, however, indicates that the revised provisions are applicable only to claims received on or after October 23, 2008.  Accordingly, these revisions do not apply to the present case.  73 Fed. Reg. 54708 (Sept. 23, 2008).  Rather, the Veteran's claim will be considered solely under the criteria effective as of the date of the claim.  In any event, the Board notes that application of the new rating criteria would not yield a higher rating in this case because a 10 percent rating also applies to one or two scars which are unstable or painful.  38 C.F.R. § 4.118, diagnostic code 7804.  Code 7819 refers back to the same codes. 

The Veteran does not qualify for a rating in excess of 10 percent for his pilonidal cyst pursuant to the criteria for rating scars because his cyst is not equivalent to a deep or unstable scar, and it does not cause limited motion or any limitation of function.  In any event, in order to receive a rating higher than 10 percent for a scar that is deep or that causes limited motion the area affected would have to exceed 6 square inches and the Veteran's pilonidal cyst was only 2 cm by 2cm in size.  38 C.F.R. § 4.118, diagnostic codes 7801-7804.  The maximum rating for a superficial unstable scar is also 10 percent so even if this diagnostic code applied, it would not yield a higher rating.  38 C.F.R. § 7803.  There is no limitation of function beyond that contemplated under this Code.  The Veteran has not identified any limitation of function of any body part as a result of his pilonidal cyst and none was apparent on examination.  The periodic drainage is considered to be included in this rating as part of the painful scar.

The Board has considered whether the Veteran's cyst could be rated pursuant to any other diagnostic codes, but there is no other diagnostic code the application of which would yield a higher rating for the Veteran's pilonidal cyst.


ORDER

An initial rating of 10 percent, but no more, for a pilonidal cyst is granted.  The appeal is allowed to this extent, subject to the law and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


